Exhibit (a)(1)(iii) NT ALPHA STRATEGIES FUND 50 South La Salle Street Chicago, Illinois, 60603 IF YOU DO NOT WANT TO SELL YOUR COMMON UNITS AT THIS TIME, PLEASE DISREGARD THIS NOTICE. THIS IS SOLELY A NOTIFICATION OF THE FUND'S REPURCHASE OFFER. April 20, 2012 [UNITHOLDER NAME/ADDRESS] Dear [UNITHOLDER]: We are writing to inform you of important dates relating to a repurchase offer by NT Alpha Strategies Fund (the "Fund"). If you are not interested in tendering your common interests in the Fund ("Common Units") for repurchase at this time, please disregard this notice and take no action. The tender offer period will begin on April 20, 2012 and end at 5:00 p.m., Central Time, on May 21, 2012. The purpose of the repurchase offer is to provide liquidity to holders of the Common Units. Common Units may be presented to the Fund for repurchase only by tendering them during one of the Fund's announced tender offers. Should you wish to tender your Common Units or a portion of your Common Units for purchase by the Fund during this tender offer period, please complete and return the enclosed Letter of Transmittal by mail or by fax so that it arrives no later thanMay 21, 2012. If you do not wish to sell your Common Units, simply disregard this notice. NO ACTION IS REQUIRED IF YOU DO NOT WISH TO SELL ANY PORTION OF YOUR COMMON UNITS AT THIS TIME. All tenders of Common Units must be received by the Fund, either by mail or by fax (if by fax, please deliver an original, executed copy promptly thereafter) in good order by May 21, 2012 If you have any questions, please refer to the attached Offer document, which contains additional important information about the repurchase offer, or call (800) 388-5610. Sincerely, Margret E. Duvall
